People v Schafer (2020 NY Slip Op 04112)





People v Schafer


2020 NY Slip Op 04112


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND BANNISTER, JJ. (Filed July 17, 2020.) 


MOTION NO. (1516/10) KA 10-01301.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFRANKLIN D. SCHAFER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.